Detailed Action
This is the first office action on the merits for US application number 17/068,900.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim(s) 1, 5, and 13 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “for stabilization of a bone fracture site, the apparatus including:”.  
Claim 5 line 4 should read “the toothed portion of the wire”.
Claim 13 line 1 should read “for stabilization of a bone fracture site, the apparatus including:”.  
Claim 20 line 1 should read “for stabilization of a bone fracture site, the apparatus including:”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to the positioner configured to be positioned to adjust an angle of the tension washer with respect to the tension washer in line 12-13. That is, a tension washer structure able to adjust and angle of itself with respect to itself does not appear to be disclosed, e.g. Figs. 10 and 11 show that the angle of the tension washer varies with respect to the wire and/or the positioner. Examiner is interpreting this as referring to, and suggests amending as, “to adjust an angle of the tension washer with respect to the wire;”.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (US 2006/0264944).
As to claim 13, Cole discloses an apparatus (Figs. 1-7) capable of use for stabilization of a bone fracture site (Figs. 6 and 7, ¶16), the apparatus including: a wire (43, ¶19) capable of being positioned through corresponding holes of a first bone and an adjacent second bone (Figs. 1, 6, and 7); and a tension washer (50) capable of rotating coupled to a first end of the wire (Figs. 4 and 5), and capable of being positioned proximate a first surface of the second bone (Fig. 7), wherein the tension washer includes a first surface having a length longer than a diameter of the corresponding holes of the first and the second bones (Fig. 7), wherein the tension washer is capable of rotating (Figs. 4 and 5) about the first end of the wire such that the first surface of the tension washer abuts the first surface of the second bone (Figs. 4-7).
As to claim 14, Cole discloses that the tension washer is capable of having a range of rotation about the first end of the wire such that the tension washer forms an angle with respect to the wire (Figs. 4-7).
As to claim 15, Cole discloses that the tension washer is capable of having an angle of approximately 90 degrees with respect to the wire when the first surface of the tension washer is placed to abut the first surface of the second bone (Figs. 4-7).
As to claim 16, Cole discloses that the tension washer is capable of having an angle of approximately 0 to 15 degrees with respect to the wire when passing through the corresponding holes of the first and the second bones (Fig. 6). 
As to claim 17, Cole discloses that a width of the first surface of the tension washer is less than the length of the first surface of the tension washer (Figs. 4-7). 

As to claim 20, Cole discloses an apparatus (Figs. 1-7) capable of use for stabilization of a bone fracture site (Figs. 6 and 7, ¶16), the apparatus including: a cannulated tension washer positioner (62, Figs. 4 and 5) including an angled tip (Figs. 4 and 5), the tension washer positioner capable of being positioned over a wire (43, ¶19) capable of being positioned through corresponding holes of a first bone and an adjacent second bone (Figs. 1, 6, and 7), the cannulated tension washer positioner capable of adjusting an angle of a tension washer (50) capable of rotating (Figs. 4 and 5) coupled to a first end of the wire (Figs. 4 and 5), the wire capable of being positioned through the corresponding holes of the first and the second bone (Figs. 1, 6, and 7) and the tension washer positioned adjacent a first surface of the second bone (Figs. 1, 6, and 7).

Claim(s) 13-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dakin et al. (US 2002/0188297, hereinafter “Dakin”).
As to claim 13, Dakin discloses a similar apparatus (Fig. 4) capable of use for stabilization of a bone fracture site (shown for an alternate embodiment in Fig. 1, ¶43), the apparatus including: a wire (22) capable of being positioned through corresponding holes of a first bone and an adjacent second bone (¶53, shown for an alternate embodiment in Fig. 1, ¶43); and a tension washer (20.8s) capable of rotating coupled to a first end of the wire (Fig. 4, ¶53), and capable of being positioned proximate a first surface of the second bone (Fig. 4, ¶53, shown for an alternate embodiment in Fig. 1, ¶43), wherein the tension washer includes a first surface having a length longer than a diameter of the corresponding holes of the first and the second bones (Fig. 4, ¶53), wherein the tension washer is capable of rotating about the first end of the wire such that the first surface of the tension washer abuts the first surface of the second bone (Fig. 4, ¶53). 
As to claim 14, Dakin discloses that the tension washer is capable of having a range of rotation about the first end of the wire such that the tension washer forms an angle with respect to the wire (Fig. 4, ¶53).
As to claim 15, Dakin discloses that the tension washer is capable of having an angle of approximately 90 degrees with respect to the wire when the first surface of the tension washer is placed to abut the first surface of the second bone (Fig. 4, ¶53).
As to claim 16, Dakin discloses that the tension washer is capable of having an angle of approximately 0 to 15 degrees with respect to the wire when passing through the corresponding holes of the first and the second bones (Fig. 4, ¶53). 
As to claim 17, Dakin discloses that a width of the first surface of the tension washer is less than the length of the first surface of the tension washer (Fig. 4). 
As to claim 19, Dakin discloses that the tension washer is capable of rotating coupled to the first end of the wire by a pin (20.7, Fig. 4, ¶53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US 2013/0123841) in view of Reese et al. (US 5,370,646, hereinafter “Reese”) and Cole (US 2006/0264944).
As to claim 1-8, and 10-12, Lyon discloses an apparatus (Figs. 1-4, 9-14 and 17) capable of use for stabilization of a bone fracture site (Figs. 13, 14, and 17, ¶69), the apparatus including: a bone fixation plate (14) including a plurality of fastener holes (50, 80s), wherein the bone fixation plate is capable of being coupled to a first bone (2) with one or more fasteners (86s) positioned through respective fastener holes of the plurality of fastener holes (Fig. 14); a wire (18, ¶45) including i) a smooth portion (Fig. 2); a tension washer (16) coupled to a first end of the wire (Figs. 2, 13, and 14), the tension washer capable of rotating about the first end of the wire (Figs. 2, 10, 11, 13, 14, and 17), the wire capable of being positioned through a particular fastener hole of the bone fixation plate (50, Figs. 2, 4, 13, and 14), the wire appears to be capable of being positioned through corresponding holes of the first bone and an adjacent second bone (1, Figs. 13 and 14) such that the tension washer is positioned proximate a first surface of the second bone opposite a surface of the first bone adjacent the bone fixation plate (Figs. 13 and 14); a cannulated screw (lower portion of 20 as shown in Figs. 3, 9 and 11, i.e. exterior member 20 as labeled in Fig. 17) capable of being inserted over the wire and through the particular fastener hole (Figs. 9-14 and 17); and a lock washer (upper portion of 20 as shown in Figs. 3, 9 and 11, i.e. interior member 24 as labeled in Fig. 17) capable of being inserted over the wire (Figs. 9-14 and 17) and appears to be capable of being positioned between two adjacent teeth of the toothed portion of the wire adjacent the hollow screw to couple the wire to the bone fixation plate (Figs. 9-14 and 17). As to claim 2, Lyon discloses a tensioner (¶88 discloses tensioning using pliers and/or crimpers) As to claim 3, Lyon discloses that the one or more fasteners that the plate is capable of being couple to are positioned through the respective fastener holes of the plurality of fastener holes are further coupled at least partially within the first bone to couple the bone fixation plate to the first bone (Fig. 14). As to claim 5, Lyon discloses that the tension washer appears to include a first surface having a length longer than a diameter of the corresponding holes of the first and the second bones (Figs. 13 and 14), wherein the tension washer is capable of rotating such that the first surface of the tension washer abuts the first surface of the second bone (Figs. 13 and 14). As to claim 6, Lyon discloses that the first surface of the tension washer has an angle of approximately 90 degrees with respect to the wire when the first surface of the tension washer is capable of abutting the first surface of the second bone (Figs. 13 and 14). As to claim 7, Lyon discloses that a width of the tension washer appears to be less than a diameter of the corresponding holes of the first and the second bones (Figs. 13 and 14). As to claim 10, Lyon discloses that the tension washer appears to be capable of being rotated with respect to the wire when positioned through the particular fastener hole of the bone fixation plate and the corresponding holes of the first bone (Figs. 2, 10, 11, 13, 14, and 17). As to claim 11, Lyon discloses that the rotation that the tension washer is capable of is approximately 15 degrees (Figs. 2, 10, 11, 13, 14, and 17). As to claim 12, Lyon discloses that the lock washer includes one or more teeth (upper portion of 128 and 132 as shown in Fig. 12) and one or more recesses between adjacent teeth (Fig. 12), wherein the teeth of the lock washer are capable of preventing movement of the lock washer to a second end of the wire opposite the first end of the wire (Figs. 11, 12, and 17, ¶68).
Lyon is silent to the wire including a toothed portion; a tension washer positioner including an angled tip, the tension washer positioner configured to be positioned through the particular fastener hole of the bone fixation plate and through the corresponding holes of the first and the second bones to adjust an angle of the tension washer with respect to the wire. Lyon does not expressly disclose the relative size of the holes of the bone and the tension washer, i.e. that the wire is configured to be positioned through corresponding holes of the first bone and an adjacent second bone, and the lock washer configured to be positioned between two adjacent teeth of the toothed portion of the wire. As to claim 2, Lyon is silent to the tensioner configured to position the lock washer between the two adjacent recesses of the toothed portion of the wire. As to claim 4, Lyon is silent to the tension washer positioner is cannulated such that the tension washer positioner is configured to be inserted over the wire. As to claim 5, Lyon is silent to the tension washer includes a first surface having a length longer than a diameter of the corresponding holes of the first and the second bones, wherein the tension washer is configured to rotate such that when the lock washer is positioned between the two adjacent teeth of the toothed portion of the wire, the first surface of the tension washer abuts the first surface of the second bone. As to claim 7, Lyon does not expressly disclose that a width of the tension washer is less than a diameter of the corresponding holes of the first and the second bones. As to claim 8, Lyon is silent to the tension washer positioner is configured to adjust the angle of the tension washer with respect to the tension wire to be substantially the same as an angle of the angled tip of the tension washer positioner. As to claim 10, Lyon does not expressly disclose that the tension washer is configured to be rotated with respect to the wire when positioned through the particular fastener hole of the bone fixation plate and the corresponding holes of the first bone. As to claim 12, Lyon is silent to when the lock washer is coupled to a particular tooth between adjacent recesses of the toothed portion of the wire, the teeth of the lock washer are configured to prevent movement of the lock washer to a second end of the wire opposite the first end of the wire.
Reese teaches a similar apparatus (Figs. 1 and 17) capable of use for stabilization of a bone fracture site (col. 3 lines 58-60), the apparatus including: a bone fixation plate (40) capable of being coupled to a first bone portion (Fig. 17); a wire (14) including i) a smooth portion (12, 16) and ii) a toothed portion (defined by 29s, 27s, and 26s, i.e. portion shown above 12 in Fig. 1); a tension washer (18) coupled to a first end of the wire (Figs. 1 and 17), the tension washer capable of rotating about the first end of the wire (Figs. 1 and 17, col. 7 lines 20-24), the wire capable of being positioned through a particular fastener hole of the bone fixation plate (Figs. 1 and 17) and through corresponding holes of the first bone portion and an adjacent second bone portion (Fig. 17, col. 7 lines 20-24) such that the tension washer is positioned proximate a first surface of the second bone opposite a surface of the first bone adjacent the bone fixation plate (Fig. 17); and a lock washer (formed by 44, 46, and 42, Fig. 1, col. 4 lines 65-68) capable of being positioned between two adjacent teeth of the toothed portion of the wire (Fig. 17, col. 4 lines 65-68); and a proximal wing (30) engaging a tensioner (54, 50, col. 7 lines 34-36) while the lock washer is pressed against the bone (with 72, 70, Figs. 12, 15, and 17, col. 6 lines 50-52, col. 7 lines 42-45). As to claim 2, Reese teaches a tensioner (54, 50, col. 7 lines 34-36) capable of positioning the lock washer between the two adjacent recesses of the toothed portion of the wire (Figs. 12, 15, and 17, col. 6 lines 50-52, col. 7 lines 42-45). As to claim 5, Reese teaches that the tension washer includes a first surface having a length longer than a diameter of the corresponding holes of the first and the second bones (Fig. 17), wherein the tension washer is capable of rotating (Figs. 1 and 17, col. 7 lines 20-24) such that when the lock washer is positioned between the two adjacent teeth of the toothed portion of the wire (Fig. 17, col. 4 lines 65-68), the first surface of the tension washer abuts the first surface of the second bone (Fig. 17, col. 4 lines 65-68). As to claim 7, Reese teaches that a width of the tension washer is less than a diameter of the corresponding holes of the first and the second bones (Fig. 17, col. 7 lines 20-24). As to claim 10, Reese teaches that the tension washer is capable of being rotated with respect to the wire when positioned through the particular fastener hole of the bone fixation plate and the corresponding holes of the first bone (Figs. 1 and 17, col. 7 lines 20-24, col. 5 lines 20-25). As to claim 11, Reese teaches that the rotation that the tension washer is capable of is approximately 15 degrees (Figs. 1 and 17, col. 7 lines 20-24, col. 5 lines 20-25). As to claim 12, Reese teaches that the lock washer includes one or more teeth (44s) and one or more recesses between adjacent teeth (Fig. 1), wherein when the lock washer is coupled to a particular tooth between adjacent recesses of the toothed portion of the wire (Fig. 17, col. 4 lines 65-68), the teeth of the lock washer are capable of preventing movement of the lock washer to a second end of the wire opposite the first end of the wire (Fig. 17, col. 4 lines 60-68).
Cole teaches a similar apparatus (Figs. 1-7) capable of use for stabilization of a bone fracture site (Figs. 6 and 7, ¶16), the apparatus including: a bone fixation plate (35, 30) capable of being coupled to a first bone (14, Fig. 1); a wire (43, ¶19); a tension washer (50) coupled to a first end of the wire (Figs. 4 and 5), the tension washer capable of rotating about the first end of the wire (Figs. 4 and 5), the wire capable of being positioned through a particular fastener hole of the bone fixation plate (Fig. 7) and through corresponding holes of the first bone and an adjacent second bone (12, Figs. 6 and 7) such that the tension washer is positioned proximate a first surface of the second bone opposite a surface of the first bone adjacent the bone fixation plate (Fig. 1); a tension washer positioner (62) including an angled tip (Figs. 4 and 5), the tension washer positioner capable of being positioned through the particular fastener hole of the bone fixation plate (Fig. 6) and through the corresponding holes of the first and the second bones (Fig. 6) capable of use to adjust an angle of the tension washer with respect to the wire (Figs. 4-7); and a lock washer (48). As to claim 4, Cole teaches that the tension washer positioner is cannulated (64, Figs. 4 and 5) such that the tension washer positioner is capable of being inserted over the wire (Figs. 4-6). As to claim 5, Cole teaches that the tension washer includes a first surface having a length longer than a diameter of the corresponding holes of the first and the second bones (Fig. 7), wherein the tension washer is capable of rotating (Figs. 4 and 5) such that the first surface of the tension washer abuts the first surface of the second bone (Figs. 4-7). As to claim 6, Cole teaches that that the first surface of the tension washer has an angle of approximately 90 degrees with respect to the wire when the first surface of the tension washer is capable of abutting the first surface of the second bone (Figs. 4-7). As to claim 7, Cole teaches that a width of the tension washer is less than a diameter of the corresponding holes of the first and the second bones (Fig. 7). As to claim 8, Cole teaches that the tension washer positioner is capable of adjusting the angle of the tension washer with respect to the tension wire to be substantially the same as an angle of the angled tip of the tension washer positioner (Figs. 4-7). As to claim 10, Cole teaches that the tension washer is capable of being rotated with respect to the wire when positioned through the particular fastener hole of the bone fixation plate and the corresponding holes of the first bone (Figs. 4-7). As to claim 11, Cole teaches that the rotation that the tension washer is capable of is approximately 15 degrees (Figs. 4-7).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the wire, tension washer, lock washer, and tensioner as disclosed by Lyon to include a wire toothed portion, the tension washer specifically sized for passage within the bone holes, corresponding lock washer shape for positioned between adjacent teeth, and so that the tensioner is capable of pushing the lock washer against the bone while tensioning the wire as taught by Reese in order to prevent the plate from sliding away from the tension washer using an improved means for clamping and locking the bones firmly in place (Reese col. 4 lines 60-65, col. 2 lines 14-17) while permitting sliding in a step-wise fashion towards the tension washer (Reese col. 4 lines 60-65) and permit insertion of the tension washer through the bone (Reese col. 7 lines 20-24). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the apparatus, tension washer, and lock washer as disclosed by Lyon by adding a tension washer positioner, clarifying that the tension washer is sized for passage within the bone holes, and modifying the lock washer to be a distinct element inserted after the positioner is removed as taught by Cole in order to enable insertion and securement of the tension washer and wire from a single side of the limb (Cole Figs. 1, 6, and 7, ¶s 22 and 26) and thereby minimize unnecessary tissue damage by creating fewer incisions through the skin. 

As to claim 9, the combination of Lyon, Reese, and Cole discloses the invention of claim 1 and that the first bone is the fibula and the second bone is the tibia for treatment of ankle syndesmosis (¶86) including a fibula fracture (¶79). 
The combination of Lyon, Reese, and Cole is silent to the first bone is a tibia, and the second bone is a fibula. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the plate and functional abilities of the combination of Lyon, Reese, and Cole so that the first bone is a tibia and the second bone is a fibula, since Applicant has not disclosed that such is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of treating of ankle syndesmosis (¶86) including a tibial fracture. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole.
As to claim 18, Cole discloses the invention of claim 1 and that the first bone is the fibula and the second bone is the tibia for treatment of ankle syndesmosis (¶s 24 and 27) including a fibula fracture (24, Figs. 1, 6, and 7, ¶s 24 and 27). 
Cole is silent to the first bone is a tibia, and the second bone is a fibula. 
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the plate and functional abilities of Cole so that the first bone is a tibia and the second bone is a fibula, since Applicant has not disclosed that such is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of treating of ankle syndesmosis (¶s 24 and 27) including a tibial fracture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775